DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The application comprises claims directed to the following patentably distinct species:    
A species must be elected from Set I:
Set I: 
    Species A: The overall device as described with reference to Fig. 2. 
    Species B: The overall device as described with reference to Fig. 15.
    Species C: The overall device as described with reference to Fig. 19.
A Species must be elected from Set II:
Set II:
    Species D: The path coupler as described with reference to Fig. 3. 
    Species E: The path coupler as described with reference to Fig. 14. 
A Species must be elected from Set III:    
Set III:
    Species F: The light source as described with reference to Figs. 2, 15, or 19.
    Species G: The light source as described with reference to Fig.20.
Note: these 3 species to be elected shall together constitute a single grouping of patentably indistinct species.
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. This finding is provisional, and applicant’s argument otherwise is welcome. Note that the finding of claims being generic cannot impact the validity of the species requirement. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

During a telephone conversation with applicant’s representative Catherine Voisinet on 11 February, 2021, a provisional election was made without traverse to prosecute the invention of Species A, D and G.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Species B-C. Similarly, claim 8 is withdrawn as being drawn to nonelected Species E
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
	In regards to claims 1 and 9-11, the claims read “assuming that”. This is a 
	In regards to claim 1, the claim reads “an image signal processor for generating first and second image data according to an output signal from said complementary color image sensor upon imaging by use of said first narrow band light and said second narrow band light, to produce a special image by combining said first and second image data” [lines 16-20]. Here, it is clear that the image signal processor is not designated as producing the special image. Rather, the first and second image data are described as generated for the purpose of producing the special image, as set forth here. As such, any device that creates the special image is not claimed here. 
	In regards to claim 1, the examiner would like to note that the claim is misleading. This may be a result of translation issues. A simple interpretation of the claim would indicate that a first endoscope, having a complementary color image sensor, is used with the light source in a field sequential lighting mode such that first and second image data is produced 
	However, upon intensive review, the claim actually requires that, only in the conditional case that the first endoscope is connected to the light source, the controller is configured to set field sequential lighting, and that first and second image data is produced by the first endoscope’s color complementary image sensor, but not in any particular designated lighting mode or with any particular light source, only requiring particular lights be present. 
Further note that the first narrow band light is not designated for production of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “said light source apparatus being changeable over between field sequential lighting and simultaneous lighting in a narrow band imaging mode” [lines 4-6]. Here, it is unclear if “in a narrow band imaging mode” applies to the light source apparatus or the simultaneous lighting, or to another unclaimed additional object or function. Therefore, the claim is unclear. For the purposes of prosecution it will be assumed that the latter is the case. 
	In regards to claims 2, 7 and 9-12, the claims read “An endoscope system” [line 1]. Here, it is unclear if this is referring to a new endoscope system, or the endoscope system of the previous claims as subsequent language would indicate. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this refers to the previously mentioned endoscope systems. 
	The examiner indicates that this should instead read “The endoscope system” in 
	In regards to claim 9, the claim reads “wherein said light source apparatus is changeable over between said field sequential lighting and said simultaneous lighting in a normal imaging mode” [lines 1-3]. Here, it is unclear if “in a normal imaging mode” applies to the light source apparatus or the simultaneous lighting, or to another unclaimed additional object or function. Therefore, the claim is unclear. For the purposes of prosecution it will be assumed that the latter is the case.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chun (US PGPUB 2011/0237883).
In regards to Claim 1, Chun discloses an endoscope system comprising: 
a first endoscope [11, Fig.1, para.42], having a complementary color image sensor [44, Fig.2, para.56], for imaging an object in a body cavity; 
a light source apparatus [13, Fig.2, para.42] for illuminating said object, said light source apparatus being changeable over between field sequential lighting [special light imaging mode, Fig.5b, para.51] and simultaneous lighting [normal light imaging mode, Fig.5a, para.46, 50] in a narrow band imaging mode [this could be the narrowband imaging mode of any unstated device, or, alternatively is a purely titular designator without impact on the scope of the claims; the applicant has not set forth a strict 
a controller [59, Fig.2, para.47, 51-52] for setting said field sequential lighting assuming [note the above claim interpretation section] that said first endoscope is connected to said light source apparatus and upon setting of said narrow band imaging mode [again note the corresponding 112 (b) rejection hereinabove]; 
an image signal processor [12, Fig.2, para.42] for generating first and second image data [para.64; the narrowband image data produced by DSP 55] according to an output signal from said complementary color image sensor upon imaging by use of said first narrow band light and said second narrow band light, to produce a special image by combining said first and second image data [para.65-86; narrowband images are combined and output; Note that the applicant has not claimed that the image signal processor does this; see the claim interpretation section hereinabove.].
In regards to claim 2, Chun discloses an endoscope system as defined in claim 1, wherein said first narrow band light and said second narrow band light are alternately emitted in a first emission sequence in said field sequential lighting [para.63; “these operations are repeated throughout the special light mode”]; 

In regards to claim 9, Chun discloses an endoscope system as defined in claim 1, wherein said light source apparatus is changeable over between said field sequential lighting [special light imaging mode, Fig.5b, para.51] and simultaneous lighting [normal light imaging mode, Fig.5a, para.46, 50] in a normal imaging mode [this could be the normal imaging mode of any unstated device, or, alternatively is a purely titular designator without impact on the scope of the claims; the applicant has not set forth a strict definition of “normal imaging mode” and has not explained its meaning in the claims], wherein said light source apparatus, upon setting of said field sequential lighting, emits red [n6, para.49], green [n4, para.49] and blue light [n2, para.49] in a discrete manner [para.49, 51], and upon setting of said simultaneous lighting, simultaneously emits said red, green and blue light [para.46, 51]; 
said controller sets said simultaneous lighting assuming [see the claim interpretation section hereinabove] that said first endoscope is connected to said light source apparatus [Fig.2] and upon setting of said normal imaging mode [note that this “normal imaging mode” has no causal relationship with anything that occurs; this could be coincidental or chosen by the operator], and said image signal processor produces a normal image according to said output signal from said complementary color image sensor [para.51, 62, 64].
In regards to claim 10, Chun discloses an endoscope system as defined in claim 9, wherein assuming [note the claim interpretation section hereinabove; the limitations of this claim are only limiting when a 3-primary-color endoscope is 
In regards to claim 11, Chun discloses the endoscope system as defined in claim 9, wherein assuming that an endoscope having a monochromatic image sensor [para.58, 68] is connected to said light source apparatus, said controller sets said field sequential lighting [Fig.6, para.58, 68], and said image signal processor produces said normal image or special image [note that the applicant has not set forth in any way, in the claims, how the normal and special images are different. The same image may be considered to cover both.] according to an output signal from said monochromatic image sensor [the images are produced from image data produced by the monochromatic image sensor; para.58, 68, 86].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hibino et al. (USPN 4,855,819)
Noguchi (USPN 4,924,856)
Sasaki et al. (USPN 5,374,953)
Gono et al. (US PGPUB 2003/0176768)
Saito (US PGPUB 2011/0230715)
Minetoma (US PGPUB 2011/0245642)
Takei et al. (US PGPUB 2013/0006109)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795